Exhibit 10.17
THE ADVISORY BOARD COMPANY
AWARD AGREEMENT FOR
    RESTRICTED STOCK UNITS    

(1)   Grant. Pursuant to the provisions of The Advisory Board Company ___ Stock
Incentive Plan (the “Plan”), you, a Participant, have been granted a Restricted
Stock Unit Award of ___Restricted Stock Units (“RSU’s”). The grant to you of the
RSU’s is subject to the following provisions, as well as to the Standard Terms
and Conditions for Restricted Stock Units (the “Standard Terms and Conditions”),
a copy of which is attached hereto, and the Plan.   (2)   Basic Principles. The
initial value of one share of common stock, par value $0.01 per share (“Common
Stock”), of The Advisory Board Company (the “Company”) for purposes of
determining the value of each RSU is $                    . At such time as the
RSU becomes payable to you, the award may be settled all or partly in cash or
all or partly in shares of Common Stock, as will be determined in the sole
discretion of the Administrator of the Plan at such time. In addition, the award
to be paid to you will be subject to applicable Federal and local tax
withholding. When the RSU becomes payable to you, the resulting compensation
will not increase or otherwise affect your benefits under any other benefit
program maintained by the Company.   (3)   Vesting Rules. Your ability to
receive a payment in respect of an RSU will depend upon the vesting provisions
associated with the RSU. Subject to the Tax Deferral Opportunity discussion set
forth in (4) below, your RSU’s will be paid to you as they become vested. In the
event that you terminate employment or are no longer in the service of the
Company for any reason other than (i) death while in the employ of the Company
or any Subsidiary or serving as a member of the Board, (ii) on account of Total
and Permanent Disablement, (iii) Retirement or (iv) a termination of employment
within one year after a Change of Control of the Company (as such terms are
defined in the Standard Terms and Conditions or the Plan) for any reason other
than for Cause (as defined in the Standard Terms and Conditions) or voluntary
resignation by the Participant, all of your previously unvested RSU’s will be
forfeited. If your employment or service with the Company was terminated for one
of the four reasons set forth above, your previously unvested RSU’s would become
fully vested as of the date of the termination of employment or service and,
subject to the deferral features set forth below, you will receive a payment in
respect of the RSU’s based upon their value at the time of your termination of
employment or service. If you are a “key employee”, as defined in applicable
Federal tax law, the Company shall be entitled to defer payment to you for six
months following the date of your termination of employment.

If you have not terminated employment or service, your RSU’s will be subject to
the following vesting schedule:

      Date of Termination   % of RSU’s Vested  
On or after                                                               but
before                                                              
       %
 
   
On or after                                                               but
before                                                            
       %
 
   
On or after                                                               but
before                                                               
       %
 
   
On or after                                                               but
before                                                               
       %

 



--------------------------------------------------------------------------------



 



(4)   Tax Deferral Opportunity. Normally, an RSU will become payable as soon as
it vests. Under the current provisions of Section 409A of the Internal Revenue
Code of 1986, as amended, you will have the ability to defer recognition of gain
for income tax purposes upon the vesting of an RSU. The vested RSU will still
create employment tax (FICA and FUTA) liability. However, the ability to elect
deferred compensation is very limited and is subject to some very strict rules.

  (a)   Immediate Election. You may elect to defer recognition of gain by
deferring the payment to you of your RSU award until a date after the RSU award
vests by making an election no later than                     , which is within
30 days of this initial award. Your election can involve all RSU’s granted to
you or may be limited to RSU’s that would otherwise vest at one or more of the
times identified in the above-referenced vesting schedule. If you elect to defer
the payment of an RSU and terminate employment or service prior to the date the
RSU is otherwise vested and your termination is not attributable to one of the
four events described above, no amount will be payable to you in respect of the
RSU. In other words, the election to defer payment of the RSU has no effect on
the vesting rules with respect to the RSU.

If you elect to defer payment of an RSU but terminate employment and your
termination is not attributable to one of the four events described above after
the RSU has become vested, the RSU payment will be made to you on the deferred
date that you elected. In other words, the payment for the RSU will still be
deferred after your termination of employment in accordance with your deferral
election unless the termination of employment or service is due to death or
Total and Permanent Disablement. If the termination of employment or service is
due to death or Total and Permanent Disablement, the payment will be made to you
as soon as practicable.
The deferral election that can be used with respect to this Immediate Election
can be effectuated by completion of the schedule set forth below or similar
document:
Check if Applicable
/                    / I hereby elect to defer payment in respect of any RSU
that would otherwise vest on                      until the following date or
event                     .
/                    / I hereby elect to defer payment in respect of any RSU
that would otherwise vest on                      until the following date or
event                    .
/                    / I hereby elect to defer payment in respect of any RSU
that would otherwise vest on                      until the following date or
event                     .
/                    / I hereby elect to defer payment in respect of any RSU
that would otherwise vest on                      until the following date or
event                     .

  (b)   Subsequent Elections. In the event that you do not make an election
pursuant to the Immediate Election matrix set forth above, you will have the
opportunity to make a Supplemental Election at a later date. In addition, if you
made an Immediate Election, you can modify this election pursuant to a
Subsequent Election. However, the rules with respect to Subsequent Elections are
more restrictive than the rules associated with the Immediate Election. Any
Subsequent Election to change a prior deferral election or to make a new
deferral election must be made no less than 12 full months prior to the date the
RSU in question would otherwise be payable. In addition, the election must
provide for an additional deferral period of at least five years. For example,
if you wish to make a Subsequent Election with respect to an RSU that would
otherwise be payable on March 10, 2008, you would have to make your deferral
election prior to March 10, 2007 with respect to the RSU and the deferral period
would have to be no less than 5 years (at least through March 10, 2013). If you
make a Subsequent Election but you die prior to the date elected in the
Subsequent Election, the payment will be made as soon as practicable after your
death.

2



--------------------------------------------------------------------------------



 



     By executing this Agreement, you hereby agree that the grant of your RSU
award is subject to all the provisions of Plan and to the Standard Terms and
Conditions. You also agree to any Immediate Election you made above. Should you
have any questions with respect to this document or the rules pertaining to the
RSU, please contact a Company representative.

                      THE ADVISORY BOARD COMPANY       PARTICIPANT    
 
                   
By:
          By:        
Name:
 
 
      Name:  
 
   
 
                   
Title:
          Address:        
 
                   

3



--------------------------------------------------------------------------------



 



THE ADVISORY BOARD COMPANY
STANDARD TERMS AND CONDITIONS FOR
         RESTRICTED STOCK UNITS         
These Standard Terms and Conditions apply to any Award of Restricted Stock Units
granted to a Participant under The Advisory Board Company 2005 Stock Incentive
Plan or 2006 Stock Incentive Plan (each, a “Plan”), which are evidenced by an
Award Agreement for Restricted Stock Units or an action of the Administrator
that specifically refers to these Standard Terms and Conditions. Certain
capitalized terms not otherwise defined herein are defined in the Plan.
1. TERMS OF RESTRICTED STOCK UNITS
THE ADVISORY BOARD COMPANY, a Delaware corporation (the “Company”), has granted
to the Participant named in the Restricted Stock Unit Agreement provided to said
Participant herewith (the “RSU Agreement”) an award of a number of Restricted
Stock Units (the “Award”) specified in the RSU Agreement. Each Restricted Stock
Unit represents the right to receive one share of the Company’s common stock,
$0.01 par value per share (the “Common Stock”), upon the terms and subject to
the conditions set forth in the RSU Agreement, these Standard Terms and
Conditions, and the Plan, each as amended from time to time. For purposes of
these Standard Terms and Conditions and the RSU Agreement, any reference to the
Company shall, unless the context requires otherwise, include a reference to any
Subsidiary.
2. VESTING OF RESTRICTED STOCK UNITS
The Award shall not be vested as of the Grant Date set forth in the RSU
Agreement and shall be forfeitable unless and until otherwise vested pursuant to
the terms of the RSU Agreement and these Standard Terms and Conditions.
After the Grant Date, subject to termination or acceleration as provided in
these Standard Terms and Conditions or the Plan, or except as otherwise
determined or approved by the Administrator), the Award shall become vested as
described in the RSU Agreement with respect to that number of Restricted Stock
Units as set forth in the RSU Agreement. Each date on which Restricted Stock
Units subject to the Award vest is referred to herein as a “Vesting Date.”
Notwithstanding anything herein or in the RSU Agreement to the contrary, if a
Vesting Date is not a business day, the applicable portion of the Award shall
vest on the next following business day. Restricted stock units granted under
the Award that have vested and are no longer subject to forfeiture are referred
to herein as “Vested Units.” Restricted stock units granted under the Award that
are not vested and remain subject to forfeiture are referred to herein as
“Unvested Units.” The vesting period of an Award shall be suspended by the
Administrator during any period in which the Participant is on an approved leave
of absence.
3. SETTLEMENT OF RESTRICTED STOCK UNITS
Each Vested Unit will be settled by the delivery of one share of Common Stock or
cash in an amount equivalent to the value of one share of Common Stock (or any
combination of cash and Common Stock as may be determined in the sole discretion
of the Administrator), subject to adjustment under Section 12 of the Plan, to
the Participant or, in the event of the Participant’s death, to the
Participant’s estate, heir or beneficiary, following the applicable Vesting
Date; provided that the Participant has satisfied all of the tax withholding
obligations described in Section 7 below, and that the Participant has
completed, signed and returned any documents and taken any additional action
that the Company deems appropriate to enable it to accomplish the delivery of
the shares of Common Stock and/or cash. The issuance of any shares of Common
Stock hereunder may be effected by the issuance of a stock certificate,
recording shares on the stock records of the Company or by crediting shares in
an account established on the Participant’s behalf with a brokerage firm or
other custodian, in each case as determined by the Company. Fractional shares
will not be issued pursuant to the Award.

 



--------------------------------------------------------------------------------



 



Notwithstanding the above, (i) for administrative or other reasons, the Company
may from time to time temporarily suspend the issuance of shares of Common Stock
in respect of Vested Units, (ii) the Company shall not be obligated to deliver
any shares of the Common Stock during any period when the Company determines
that the delivery of shares hereunder would violate any federal, state or other
applicable laws, (iii) the Company may issue shares of Common Stock hereunder
subject to any restrictive legends that, as determined by the Company’s counsel,
are necessary to comply with securities or other regulatory requirements, and
(iv) the date on which shares are issued hereunder may include a delay in order
to provide the Company such time as it determines appropriate to address tax
withholding and other administrative matters.
4. RIGHTS AS STOCKHOLDER
Prior to any issuance of shares of Common Stock in settlement of the Award, no
shares of Common Stock will be reserved or earmarked for the Participant or the
Participant’s account nor shall the Participant have any of the rights of a
stockholder with respect to such shares. The Participant will not be entitled to
any privileges of ownership of the shares of Common Stock (including, without
limitation, any voting or dividend rights) underlying Vested Units and/or
Unvested Units unless and until shares of Common Stock are actually delivered to
the Participant hereunder.
5. CERTAIN VESTING OF AWARD

  A.   Upon the death of the Participant while in the employ of the Company or
any Subsidiary or while serving as a member of the Board, or upon the date of
the Participant’s termination of employment as a result of the Total and
Permanent Disablement of the Participant or the Participant’s Retirement, the
Award shall be deemed to have vested immediately prior to such death or
termination of employment, as the case may be.     B.   If, within one year
after a Change of Control (as defined in Section 17 hereof) of the Company, the
Participant incurs a termination of employment for any reason other than for
Cause (as defined in Section 17 hereof), death, Total and Permanent Disablement,
Retirement, or voluntary resignation by the Participant, the Award shall be
deemed to have become fully vested immediately prior to such termination of
employment.

6. RESTRICTIONS ON RESALES OF SHARES
The Company may impose such restrictions, conditions or limitations as it
determines appropriate as to the timing and manner of any resales by the
Participant or other subsequent transfers by the Participant of any shares of
Common Stock issued in respect of Vested Units, including without limitation
(a) restrictions under an insider trading policy, (b) restrictions designed to
delay and/or coordinate the timing and manner of sales by Participant and other
holders and (c) restrictions as to the use of a specified brokerage firm for
such resales or other transfers.
7. INCOME TAXES; TAX WITHHOLDING OBLIGATIONS
The Participant will be subject to federal and state income and other tax
withholding requirements on a date (generally, the Vesting Date) determined by
applicable law (any such date, the “Taxable Date”), based on the fair market
value of the shares of Common Stock underlying the Vested Units that vest on the
Vesting Date. The Participant will be solely responsible for the payment of all
U.S. federal income and other taxes, including any state, local or non-U.S.
income or employment tax obligation that may be related to the Vested Units,
including any such taxes that are required to be withheld and paid over to the
applicable tax authorities (the “Tax Withholding Obligation”). The Participant
will be responsible for the satisfaction of such Tax Withholding Obligation in a
manner acceptable to the Company in its sole discretion.

2



--------------------------------------------------------------------------------



 



By accepting the Award the Participant agrees that, unless the Company specifies
that the Participant must otherwise satisfy any withholding obligations, the
Company is authorized to withhold from the shares of Common Stock issuable or
cash equivalent value payable to the Participant in respect of Vested Units the
whole number of shares or cash equivalent having a value (as determined by the
Company consistent with any applicable tax requirements) on the Taxable Date or
the first trading day before the Taxable Date sufficient to satisfy the
applicable Tax Withholding Obligation. If the withheld shares are not sufficient
to satisfy the Participant’s Tax Withholding Obligation, the Participant agrees
to pay to the Company as soon as practicable any amount of the Tax Withholding
Obligation that is not satisfied by the withholding of shares of Common Stock
described above.
The Company may refuse to issue any shares of Common Stock to the Participant
until the Participant satisfies the Tax Withholding Obligation. The Participant
acknowledges that the Company has the right to retain without notice from shares
issuable under the Award or from salary or other amounts payable to the
Participant, shares or cash having a value sufficient to satisfy the Tax
Withholding Obligation.
The Participant is ultimately liable and responsible for all taxes owed by the
Participant in connection with the Award, regardless of any action the Company
takes or any transaction pursuant to this Section 7 with respect to any tax
withholding obligations that arise in connection with the Award. The Company
makes no representation or undertaking regarding the treatment of any tax
withholding in connection with the grant, issuance, vesting or settlement of the
Award or the subsequent sale of any of the shares of Common Stock underlying
Vested Units. The Company does not commit and is under no obligation to
structure the Award to reduce or eliminate the Participant’s tax liability.
8. NON-TRANSFERABILITY OF AWARD
Unless otherwise provided by the Administrator, the Participant may not assign,
transfer or pledge the Award, the shares of Common Stock subject thereto or any
right or interest therein to anyone other than by will or the laws of descent
and distribution. The Company may cancel the Participant’s Award if the
Participant attempts to assign or transfer it in a manner inconsistent with this
Section 8.
9. THE PLAN AND OTHER AGREEMENTS
In addition to these Terms and Conditions, the Award shall be subject to the
terms of the Plan, which are incorporated into these Standard Terms and
Conditions by this reference. In the event of a conflict between the terms and
conditions of these Standard Terms and Condition and the Plan, the Plan
controls.
The RSU Agreement, these Standard Terms and Conditions, the Plan, and any
employment or similar agreement entered into by the Participant and the Company
prior to the date of the RSU Agreement and that specifically addresses the
treatment of RSU’s constitute the entire understanding between the Participant
and the Company regarding the RSU’s. Any other prior agreements, commitments or
negotiations concerning the RSU’s are superseded.

3



--------------------------------------------------------------------------------



 



10. LIMITATION OF INTEREST IN SHARES SUBJECT TO AWARD
Neither the Participant (individually or as a member of a group) nor any
beneficiary or other person claiming under or through the Participant shall have
any right, title, interest, or privilege in or to any shares of Common Stock
allocated or reserved for the purpose of the Plan or subject to the RSU
Agreement or these Standard Terms and Conditions except as to such shares of
Common Stock, if any, as shall have been issued to such person in respect of
Vested Units.
11. NOT A CONTRACT FOR EMPLOYMENT
Nothing in the Plan, in the RSU Agreement, these Standard Terms and Conditions
or any other instrument executed pursuant to the Plan shall confer upon the
Participant any right to continue in the Company’s employ or service nor limit
in any way the Company’s right to terminate the Participant’s employment at any
time for any reason.
12. NO LIABILITY OF COMPANY
The Company and any affiliate which is in existence or hereafter comes into
existence shall not be liable to the Participant or any other person as to:
(a) the non-issuance or sale of shares of Common Stock as to which the Company
has been unable to obtain from any regulatory body having jurisdiction the
authority deemed by the Company’s counsel to be necessary to the lawful issuance
and sale of any shares hereunder; and (b) any tax consequence expected, but not
realized, by the Participant or other person due to the receipt, vesting or
settlement of any Award granted hereunder.
13. NOTICES
All notices, requests, demands and other communications pursuant to these
Standard Terms and Conditions shall be in writing and shall be deemed to have
been duly given if personally delivered, telexed or telecopied to, or, if
mailed, when received by, the other party at the following addresses (or at such
other address as shall be given in writing by either party to the other):

     
 
  If to the Company to:
 
   
 
  The Advisory Board Company
 
  2445 M Street, N.W.
 
  Washington, D.C. 20037
 
  Attention: Administrator of Stock Incentive Plan

If to the Participant, to the address set forth below the Participant’s
signature on the RSU Agreement.
14. GENERAL
In the event that any provision of these Standard Terms and Conditions is
declared to be illegal, invalid or otherwise unenforceable by a court of
competent jurisdiction, such provision shall be reformed, if possible, to the
extent necessary to render it legal, valid and enforceable, or otherwise
deleted, and the remainder of these Standard Terms and Conditions shall not be
affected except to the extent necessary to reform or delete such illegal,
invalid or unenforceable provision.
The headings preceding the text of the sections hereof are inserted solely for
convenience of reference, and shall not constitute a part of these Standard
Terms and Conditions, nor shall they affect its meaning, construction or effect.

4



--------------------------------------------------------------------------------



 



These Standard Terms and Conditions shall inure to the benefit of and be binding
upon the parties hereto and their respective permitted heirs, beneficiaries,
successors and assigns.
15. FURTHER ASSURANCES
Participant shall cooperate and take such action as may be reasonably requested
by the Company to carry out the provisions and purposes of these Standard Terms
and Conditions.
16. ELECTRONIC DELIVERY
The Company may, in its sole discretion, decide to deliver any documents related
to any awards granted under the Plan by electronic means or to request the
Participant’s consent to participate in the Plan by electronic means. By
accepting the Award, the Participant consents to receive such documents by
electronic delivery and, if requested, to agree to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company, and such consent shall
remain in effect throughout the Participant’s term of employment or service with
the Company and thereafter until withdrawn in writing by the Participant.
17. DEFINITIONS
For purposes of these Standard Terms and Conditions, the terms set forth below
shall have the following meanings:

  A.   “Cause” means (i) the commission of an act of fraud or theft against the
Company; (ii) conviction for any felony; (iii) conviction for any misdemeanor
involving moral turpitude which might, in the Company’s reasonable opinion,
cause embarrassment to the Company; (iv) a significant violation of any material
Company policy; (v) willful or repeated non-performance or substandard
performance of material duties which is not cured within thirty (30) days after
written notice thereof to the Participant; or (vi) violation of any material
District of Columbia, state or federal laws, rules or regulations in connection
with or during performance of the Participant’s work which, if such violation is
curable, is not cured within thirty (30) days after notice thereof to the
Participant.     B.   “Change of Control” means the occurrence of any of the
following:

  (i)   the “acquisition” by a “person” or “group” (as those terms are used in
Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), and the rules promulgated thereunder), other than by
Permitted Holders, of beneficial ownership (as defined in Exchange Act
Rule 13d-3) directly or indirectly, of any securities of the Company or any
successor of the Company immediately after which such person or group owns
securities representing 50% or more of the combined voting power of the Company
or any successor of the Company;     (ii)   approval by the stockholders of the
Company of any merger, consolidation or reorganization involving the Company,
unless either (A) the stockholders of the Company immediately before such
merger, consolidation or reorganization own, directly or indirectly immediately
following such merger, consolidation or reorganization, at least 60% of the
combined voting power of the company(ies) resulting from such merger,
consolidation or reorganization in substantially the same proportion as their
ownership immediately before such merger, consolidation or reorganization, or
(B) the stockholders of the Company immediately after such merger, consolidation
or reorganization include Permitted Holders;

5



--------------------------------------------------------------------------------



 



  (iii)   approval by the stockholders of the Company of a transfer of 50% or
more of the assets of the Company or a transfer of assets that during the
current or either of the prior two fiscal years accounted for more than 50% of
the Company’s revenues or income, unless the person to which such transfer is
made is either (A) a Subsidiary of the Company, (B) wholly owned by all of the
stockholders of the Company, or (C) wholly owned by Permitted Holders; or    
(iv)   approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

C. “Permitted Holders” means:

  (i)   the Company;     (ii)   any Subsidiary;     (iii)   any employee benefit
plan of the Company or any Subsidiary; and     (iv)   any group which includes
or any person who is wholly or partially owned by a majority of the individuals
who immediately prior to a Change of Control are executive officers (as defined
in Exchange Act Rule 3b-7) of the Company or any successor of the Company;
provided that immediately prior to and for six months following such Change of
Control such executive officers of the Company are beneficial owners (as defined
in Exchange Act Rule 16a-1(a)(2)) of the common stock of the Company or any
successor to the Company; and provided further that such executive officers’
employment is not terminated by the Company or any successor of the Company
(other than as a result of death or disability) during the six months following
such Change of Control. If, as a result of a transaction, a Change of Control
would have been deemed to have occurred but for the fact that the requirements
of this clause (iv) had been satisfied at the time of such transaction and the
requirements of this clause (iv) cease to be satisfied on a date within
six-months of such transaction, a Change of Control shall be deemed to have
occurred on such date.

* * *

6